DETAILED ACTION
Applicant: IWAKIRI, Naoto
Assignee: Fujifilm Corp
Attorney: Donald R. Studebaker (Reg. No.: 32,815), Tyler Drye (Reg. No.: 75,034), & Stephen M. Hertzler (Reg. No.: 58,247)
Filing: Response after Quayle Action mailed 27 July 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-17 are currently pending before the Office, claim 1 was amended to fix a typographical error and replace “circuit unit” with “driving unit” and “a signal processing unit driven” to claim subject matter in the Drawings, and claims 10-12 were amended to fix antecedent basis issues.

Terminal Disclaimer
The terminal disclaimer previously filed on 04/15/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of serial nos. 17/029,895 & 17/029,697 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see Pages 5-6, filed 27 July 2022, with respect to formality issues have been fully considered and are persuasive in that the suggested amendments were made.  The objections of the claims and Drawings have been withdrawn. 

Allowable Subject Matter
Claims 1-17 are allowable.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art references are: 
Hoheisel – which discloses a radiation image capturing apparatus (5,6) including a sensor substrate (11) including a flexible base material (¶33 PET substrate) and a plurality of pixels (¶19), a flexible first cable (¶24 flexible interconnects) of which one end is electrically connected to the sensor substrate (¶24), and a first circuit substrate (¶24).  However, Hoheisel fails to disclose a flexible second cable, it fails to disclose a second circuit substrate, and it fails to disclose first circuit and it fails to disclose wherein the first circuit substrate is mounted with a plurality of first components used for processing a digital signal in a driving unit driven in a case of reading out the electric charges accumulated in the plurality of pixels, and a second circuit substrate is mounted with a plurality of second components used for processing an analog signal in a signal processing unit driven in the case of reading out the electric charges in the plurality of pixels.

    PNG
    media_image1.png
    518
    1090
    media_image1.png
    Greyscale

Mestrovic et al. – which discloses a flexible electronic device (Fig. 3) including a flexible circuit substrate (Fig. 3; ¶¶11-12) which may be applied and used in on site situations for applying the flexible circuit substrate to challenging spaces (¶¶11-12).  However, Mestrovic et al. fails to disclose a radiation image capturing apparatus, it fails to disclose a sensor substrate including a plurality of pixels for accumulating electric charges from radiation, and it fails to disclose wherein the first circuit substrate is mounted with a plurality of first components used for processing a digital signal in a driving unit driven in a case of reading out the electric charges accumulated in the plurality of pixels, and a second circuit substrate is mounted with a plurality of second components used for processing an analog signal in a signal processing unit driven in the case of reading out the electric charges in the plurality of pixels.

    PNG
    media_image2.png
    199
    380
    media_image2.png
    Greyscale

Adachi – which discloses a radiation image capturing apparatus (Adachi: Fig. 1) including a flexible substrate (4), a first circuit substrate (11) including gate drive integrated circuits (6; Pg. 3), and a second circuit substrate (12) including signal readout integrated circuits (8; Pg. 3).  However, Adachi fails to disclose flexible first and second cables disposed on different sides of the sensor substrate and connected to the first and second circuit substrates, it fails to disclose a plurality of first components used for processing a digital signal in a driving unit, and it fails to disclose a plurality of second components used for processing an analog signal in a signal processing unit driven in the case of reading out the electric charges in the plurality of pixels.

    PNG
    media_image3.png
    812
    650
    media_image3.png
    Greyscale


Nishino et al. (US Pub. 2010/0078573) – which discloses radiation image capturing apparatus (Nishino et al.: Fig. 1) including a sensor substrate including a flexible base material (30; ¶34) and a plurality of pixels accumulating electric charges (Fig. 6 pixels 50).  However, Nishino et al. fails to disclose flexible first and second cables disposed on different sides of the sensor substrate, a first circuit substrate connected to the first cable, and a second circuit substrate connected to the second cable.

    PNG
    media_image4.png
    584
    1000
    media_image4.png
    Greyscale

Furthermore, there isn’t any teaching or motivation in the prior art for a radiation image capturing apparatus (1) including a sensor substrate (12) having a flexible base material (14) and a plurality of pixels (Fig. 1 pixels 16), a flexible first cable (220) electrically connected to a predetermined side of the sensor substrate (12) and a first circuit substrate (202) connected to the first cable (220), a flexible second cable (320) electrically connected to a side different from the predetermined side of the sensor substrate (12), a second circuit substrate (304) electrically connected to the second cable (320), wherein the first circuit substrate (202) is mounted with a plurality of first components (250A-250I) used for processing a digital signal in a driving unit, and the second circuit substrate (304) is mounted with a plurality of second components (350A-350I) used for processing an analog signal in a signal processing unit driven in the case of reading out the electric charges in the plurality of pixels, in combination with the other claimed elements.  Claims 2-17 are allowed based on dependency.

    PNG
    media_image5.png
    619
    754
    media_image5.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504. The examiner can normally be reached M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884